Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 14, 2021 has been entered.
 
Claims 1-5,8,9,12 and 13 are pending. Claims 6,7,10,11 and 14-27 have been cancelled. Claims 1 and 2 have been amended. 

All prior objections and rejections of the claims are withdrawn in view of applicant’s amendments to the clams.

Claim Objections
Claim 8 is objected to because of the following informalities:  The claim should recite “a wetting agent”.   Appropriate correction is required.

Claim 12 is objected to because of the following informalities:  The claim should recite “of resin/rosin” not “or resin/rosin”.   Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5,8,9,12 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “C10-C18 alpha olefins”, and the claim also recites “preferably from C12-C16 alpha olefins” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claims 2-5,8,9,12 and 13 are also rejected for being dependent upon claim 1 and inheriting the same deficiency.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5,8,9,12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sipponen (WO 2016/116668) in view of Rintola (US 2016/0249645), Sipponen (WO 2011/042613) and Huang (US 2007/0048345) as evidenced by Triton™RW-50 surfactant (https://www.dow.com/en-us/pdp.triton-rw-50-surfactant.94426z.html)
Sipponen teaches oil-in-water dispersion and emulsions comprising coniferous resin acids that provide antimicrobial and anti-inflammatory properties (page 2, lines 15-36). Sipponen teaches these oil-in-water dispersions are stable, evenly dispersible and dilutable with aqueous medium (page 3, 32-34). Sipponen teaches first dissolving the resin acid in solvent such as alcohol, for example ethanol (page 5, lines 17-25). Sipponen teaches the water-in-oil dispersion is an emulsion comprising any suitable emulsifying agents such as polysorbates which are well known wetting agents (page 6, lines 1-10 and 16-20). Sipponen teaches using coniferous resin acids obtained from tall oil distillation in Kraft pulping and commercial rosin products available (page 4, lines 10-29). Sipponen teaches the compositions can be used protective purposes in products, coatings and hygiene products (page 7, lines 9-15).  Sipponen teaches impregnating the emulsions 
Sipponen doesn’t teach the amount of palustric acid, isopropanol, ethoxylated aliphatic amines and amine oxides and compositions with at least 70-80% resin/rosin acids of which greater than 90% are free resin/rosin acids.
Rintola teaches that resin acids are present in coniferous trees and the main species is Tall Oil Resin (paragraph 0017) which comprises 7.5-10% palustric acid in addition to dehydroabietic acid (paragraph 0040). Rintola further teaches the resin acids have antimicrobial properties (paragraph 0024).
Sipponen ‘613 teaches that in producing antimicrobial dispersions for impregnation into fibrous materials, isopropanol is functionally equivalent to ethanol and other alcohol as a dissolution solvent for the coniferous acids (paragraph 0017-0021). Sipponen ‘613 teaches adding the coniferous acid to a concentration of 65% by weight (paragraph 0021). Sipponen ‘613 teaches the composition is used in coatings on fibrous material such as suture threads and wound dressings (paragraph 0044).
Huang teaches that antimicrobial compositions (column 46, lines 35-65;  column 54-56) can be used as fabric coatings (paragraph 0037) applied by dipping, spraying and coating (paragraph 0042) in the form of emulsions (0029). Huang teaches the compositions can be applied to bandages and wound dressings to provide antimicrobial benefits (paragraph 0045), Huang teaches the antimicrobial compositions comprise isopropanol or ethanol solvents (paragraph 0029), pH modifiers to maintain pH at a desired value and to make the composition more biocompatible (paragraph 0027). The antimicrobial composition further comprises biocidal surfactants such as ethoxylated alkyl 
It would have been obvious to one of ordinary skill in the art at time the invention was made to modify the methods of Sipponen by using coniferous resin acid compositions with at least 6%, from 6 to 10% or from 7-8% palustric acid of the rosin/resin acid composition as Sipponen invites the inclusion of tall oil resin coniferous acids to provide antimicrobial benefits and Rintola teaches tall oil resins from conifers contain 7.5-10% palustric acid and these resins have antimicrobial properties. Using the claim tall oil resin as the coniferous resin acid composition with the claimed concentration of palustric acid is obvious as this is the amount of palustric acid tall oil resins contain and they provide antimicrobial properties to the substrates to which they are applied. Sipponen teaches examples such as dehydroabietic acid and Rintola teaches tall oil resins naturally include dehydroabietic acids and palustric acids. Using a known coniferous resin acid such as palustric which has antimicrobial properties at the claimed concentration range in a composition that invites the inclusion of tall oil resins which contain that acid at the claimed concentration range also for antimicrobial benefits is obvious. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the methods of Sipponen by selecting impregnating fibrous substrates such as tissues and towels with emulsions comprising coniferous acids, emulsifying agents (which also function as wetting agents) and water followed by air 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the methods of Sipponen ‘668 by dissolving the coniferous resin in isopropanol as Sipponen ‘613 teaches isopropanol is functionally equivalent and effective at dissolving coniferous resin acids before they are applied to fibrous substrates to produce antimicrobial textiles. Substituting art recognized equivalent solvents known to be effective in dissolving coniferous resin acids is obvious. Regarding the concentration of the 70-80% of resin/rosin acids of which greater than 90% are free resin/rosin acids, it would be obvious to arrive at this range as Sipponen ‘613 teaches using concentrations of 65% which is sufficiently close to 70% and would be expected to produce similar results as the coniferous resin added is provide antimicrobial benefits to the fibers treated and adding a larger amount such as 70% would provide additional antimicrobial protection. Further having a greater proportion of the antimicrobial providing agent of the free/ resin, i.e. a purer resin would be obvious to enhance the amount of active antimicrobial agent in the coniferous resin acids. Nothing unobvious is seen in using the most pure (closest to 100% free resin/rosin acid) at quantities of at least 70-80% as this would A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties, see Titanium Metals Corp. of America v. Banner, 778F.2d 775,227 USPQ 773 (Fed. Cir. 1985). See MPEP 2144.051.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the methods of Sipponen ‘668 by adding aliphatic amine ethoxylates with 2-15 moles ethoxy groups wetting agents and amine oxides as anionic surfactant as Huang teaches these amine ethoxylates are effectively added as nonionic surfactants to antimicrobial emulsions and provide additional antimicrobial as well as surfactant benefits and amine oxides are conventional anionic surfactants used in the compositions. Using surfactants in addition to polysorbates, also taught by Huang as useful for enhancing the wettability of the fabric substrate,  in a similar antimicrobial composition to provide anionic and nonionic surfactant as well as antimicrobial properties to the composition is obvious.  It would have been further obvious to add pH regulators as Huang teaches the systems are added to help maintain the pH during the composition application and during use. 
Combining known antimicrobial agents with conventional surfactants in an emulsified form to treat similar bandage and wound dressing fabric substrates by similar methods of dipping, coating and spraying is obvious to achieve the result of providing fabric substrates with biocidal and antimicrobial properties. 


Response to Arguments
Applicant's arguments filed regarding the prior art references cited in the rejections above have been fully considered but they are not persuasive. Sipponen ‘668 invites the inclusion of any solvent which dissolves coniferous acids such as ethanol used in the first stage of manufacturing the emulsions and Sipponen ‘613 teaches ethanol and isopropanol are effective solvents for coniferous acids. Using an effective alcohol functionally equivalent to ethanol in dissolving coniferous aids followed by preparing a water in oil emulsion is obvious. Incorporating or substituting one effective solvent for another functionally equivalent solvent only involves routine skill in the art. Rintola is simply relied upon to demonstrate that coniferous acids contain palustric acid, therefore the coniferous acids in Sipponen ‘668 would contain palustric acid. 
Applicant’s allegation of unexpected results in examples 1.1 and 1.2 and examples 2.1 and 2.1 are not commensurate in scope with the claims as the examples contain specific ingredients such as ethylene glycol monobutyl ether and C14/16 alpha olefin sulphonate at discrete concentrations while the claims list many more species not tested and have no concentration limitations. The data tested present in Table 2 are much narrower than the claim language and the unexpected results cannot be extended from a small subset of data to the broader teachings of the claims. Similarly, example 1.2 is only for ethoxylated oleamine, alkylamine oxide and ethanolamine in addition to isopropyl alcohol. The data tested present in Table 3 are much narrower than the claim language and the unexpected results cannot be extended from a small subset of data to the broader teachings of the claims. The data are further only representative of treating cotton, polyester and spandex and not the broad genus of any fabric. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINA S KHAN whose telephone number is (571)272-5573.  The examiner can normally be reached on Monday-Friday, 9am-5:30pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMINA S KHAN/Primary Examiner, Art Unit 1761